Exhibit ESSEX PROPERTY TRUST, INC. AND SUBSIDIARIES Schedule of computation of Ratio and Earnings to Fixed Charges and Preferred Stock Dividends (Dollars in thousands, except ratios) Quarter ended March31 Years ended December31 2009 2008(1) 2007 2006 2005 2004 Earnings: Income before discontinued operations $ 21,088 $ 81,875 $ 42,349 $ 32,738 $ 47,266 $ 72,485 Gain on sales of real estate - (4,578 ) - - (6,391 ) (7,909 ) Noncontrolling interest 4,942 22,255 19,999 18,783 20,699 28,106 Interest expense 20,203 85,063 81,993 75,017 72,096 61,623 Total earnings $ 46,233 $ 184,615 $ 144,341 $ 126,538 $ 133,670 $ 154,305 Fixed charges: Interest expense $ 20,203 $ 85,063 $ 81,993 $ 75,017 $ 72,096 $ 61,623 Capitalized interest 3,228 10,908 5,134 3,913 1,100 1,997 Preferred stock dividends 1,826 9,241 9,174 5,145 1,953 1,952 Perpetual preferred unit distributions 1,575 9,909 10,238 10,238 10,238 14,175 Total fixed charges and preferred stock dividends $ 26,832 $ 115,121 $ 106,539 $ 94,313 $ 85,387 $ 79,747 Ratio of earnings to fixed charges (excluding preferred stock dividends and preferred unit distributions) 1.97 X 1.92 X 1.66 X 1.60 X 1.83 X 2.43 X Ratio of earnings to combined fixed charges and preferred stock dividends 1.72 X 1.60 X 1.35 X 1.34 X 1.57 X 1.93 X (1) The results of operations for 2008 have been reclassified to reflect discontinued operations for properties sold subsequent to December 31, 2008, and the results of operations for 2004 through 2007 have not been reclassified.
